Citation Nr: 1124590	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected status post right total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to March 1961, with subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement was filed in July 2008, a Statement of the Case was issued in August 2009, and a Substantive Appeal was received in September 2009.  

The Veteran testified at a hearing before the Board in March 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A lumbar spine disability is related to the Veteran's service-connected status post right total knee arthroplasty.


CONCLUSION OF LAW

A lumbar spine disability was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310, the regulation concerning secondary service connection, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice- connected condition caused by aggravation from a service- connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310 (2010).

The Veteran has claimed entitlement to service connection for a lumbar spine disability, to include as secondary to his service-connected status post right total knee arthroplasty.  

The Veteran underwent a VA examination in December 2000.  He reported that he had a pinched nerve in his back since 1997, for which he received Social Security Disability.  He stated that he was not able to lift heavy objects because of this problem.  Following physical examination, the examiner diagnosed back pain and a pinched nerve.  

In a July 2007 letter, Dr. J.E.H. noted that the Veteran had right total knee replacement surgery in June 2007, and the Veteran's low back disability has been severely aggravated as a result of the Veteran's change in gait due to surgery.  

In a September 2007 letter, Dr. M.G. diagnosed lumbosacral herniated nucleus pulposus and back pain.  

In an October 2007 letter, Dr. M.G. opined that the Veteran's right total knee replacement caused the Veteran to limp, and that limping will aggravate the Veteran's back disability.  

In an October 2007 letter, Dr. M.L.K. opined that the Veteran's lack of full right knee extension severely aggravated the Veteran's low back condition, since the Veteran could not heel strike in extension on the right, and his pelvis dropped on that side.  

In an October 2007 letter, C.A.A., D.C., opined that the Veteran's antalgic gait has caused an imbalance to the lumbo-pelvic area, which prevents a full recuperation of chronic lumbar disc derangement.  

The Veteran underwent another VA examination in December 2007.  He reported a lumbar spine problem since April 1997.  Following physical examination, the examiner diagnosed lumbar spondylosis.  The examiner opined that the Veteran's lumbar spondylosis is not caused by or a result of right knee injury, or subsequent right total knee arthroplasty.  The examiner also opined that lumbar disc herniation L4-5 was at least as likely as not permanently aggravated by right total knee arthroplasty.  The examiner reasoned that his clinical expertise and experience as an orthopedic surgeon dictates these opinions.  

In a February 2008 VA examination addendum opinion, the examiner opined that the spine problems are not related to the service-connected right knee injury, nor to the subsequent right total knee replacement.  The examiner reasoned that this opinion is dictated by his clinical experience and expertise as an orthopedic surgeon.  

In a June 2008 letter, Dr. M.G. opined that the Veteran's right knee pathology greatly aggravated his back disability.  Dr. M.G. reasoned that the Veteran's persistent long standing knee orthopedic pathology caused gait abnormalities, which changed the Veteran's normal body mechanics and put additional increased pressure on the rest of his body, particularly the back.  Dr. M.G. opined that this increased the Veteran's incidence of back pain with difficulty with bending, lifting, twisting, turning, movement, and activity.  

The Veteran underwent another VA examination in July 2009.  He reported that he injured his low back when he fell off a truck, which caused mild discomfort.  He stated that the right total knee replacement caused the low back to continuously hurt.  

Following physical examination, the examiner diagnosed degenerative disease of the lumbar spine.  The examiner opined that it is less likely as not that the low back disability is secondary to the service-connected status post right total knee arthroplasty, or due to post-service low back injury, or as a result of another etiology, or natural progression of the disease.  The examiner noted that the recorded nonservice-connected low back injury in this examination may also be a reason for the current low back pain and unrelated to the service-connected right knee injury.  Based on the examiner's experience, he could not say that the right knee condition caused the lumbar spine pain since the baseline manifestations of the nonservice-connected low back condition was not known.  

Private treatment records from Dr. A.S. dated in March 2010 reflect that the Veteran was assessed with lumbago, lumbar radiculopathy, and herniated lumbar nucleus pulposus.  Dr. A.S. opined that the Veteran's right total knee arthroplasty caused the Veteran to limp, which aggravated his back disability.  

In a December 2010 letter, Dr. M.G. opined that the Veteran's back disability has developed due to the change in the way the Veteran walks because of the knee disability.  

The letters from Dr. J.E.H., Dr. M.G., Dr. M.L.K., Dr. A.S., and C.A.A. reflect that the Veteran's lumbar spine disability is related to service-connected status post right total knee arthroplasty.  In so finding, the Board acknowledges that the December 2007 VA examination report with February 2008 addendum opinion, as well as the July 2009 VA examination report, reflect that the Veteran's lumbar spine disability is less likely as not secondary to the service-connected status post right total knee arthroplasty.  However, the evidence is at least in equipoise as to the etiology of the lumbar spine disability.  Thus, service connection for lumbar spine disability is warranted.  See 38 C.F.R. § 3.102.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the lumbar spine claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in September 2007 and November 2007 communications, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.


ORDER

Service connection for a lumbar spine disability, to include as secondary to service-connected status post right total knee arthroplasty, is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


